

Exhibit 10.44






AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) dated as
of January 5th , 2018, is made by and among WOLVERINE WORLD WIDE, INC., a
Delaware corporation with its principal place of business located at 9341
Courtland Drive N.E., Rockford, Michigan 49351, in its capacity as a seller
(“Wolverine”), the initial “Servicer” and “Seller Representative” under the RPA
(as defined below), each of the “ADDITIONAL SELLERS” signatory hereto (together
with Wolverine, the “Sellers”) and HSBC BANK USA, NATIONAL ASSOCIATION, a
national banking association with an office at 452 Fifth Avenue, New York, New
York 10018 (the “Purchaser”).


RECITALS
WHEREAS, the Sellers and Purchaser are party to that certain Receivables
Purchase Agreement, dated as of December 22, 2014 by and among the Sellers and
the Purchaser (as it may be amended, modified, supplemented or restated from
time to time, the “RPA”); and


WHEREAS, the parties mutually desire to amend certain provisions of the RPA, on
the terms and subject to the conditions hereinafter set forth.


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby covenant and agree to be bound as
follows:


Section 1. Capitalized Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the RPA unless the context
otherwise requires.


Section 2. Amendments to the RPA. On the Effective Date (as defined below), the
RPA shall be amended as follows:


(a) “Facility Amount” as defined in Exhibit A to the RPA shall be amended and
restated to read “Up to USD150,000,000.00”;


(b) “Discount Margin” as defined in Exhibit A to the RPA shall be amended and
restated to read “A rate equal to LIBOR plus 1.25%”;


(c) The words “Don Grimes, Senior Vice President, Chief Financial Officer and
Treasurer” as they appear in Section 11 of the RPA shall be deleted and replaced
with the words “Chief Financial Officer”; and


(d) The words “Brendan Gibbons, General Counsel and Secretary” as they appear in
Section 11 of the RPA shall be deleted and replaced with the words “General
Counsel”.
    




1

--------------------------------------------------------------------------------







(e) The following entities (the “Departing Sellers”) shall be removed as Sellers
under the RPA, and shall no longer have any rights or responsibilities
thereunder, except as otherwise set forth in the RPA or in this Amendment:


1. Sperry Top-Sider, LLC
2. Keds, LLC
3. Sebago USA LLC


Section 3. Effectiveness of This Amendment. This Amendment shall not be
effective until the Purchaser receives a counterpart of this Amendment executed
by each Seller, the Servicer and the Purchaser (the “Effective Date”).


Section 4. Continuing Obligations of Sellers upon Effective Date. For the
avoidance of doubt, following the removal of the Departing Sellers from the RPA,
the remaining Sellers thereto shall each be jointly and severally liable for the
obligations, duties and covenants of each other Seller in accordance with the
terms of the RPA, including any obligations of the Departing Sellers that are
due or become due after the Effective Date of this Amendment.


Section 5. Representations. Each Seller represents and warrants to the Purchaser
as follows:


(a) each representation and warranty made or deemed made by the Sellers in the
RPA is true and correct as of the date hereof, except to the extent that a
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty was true and accurate on and as of such
earlier date);


(b) no Event of Repurchase has occurred and is continuing as of the date hereof;


(c) the execution, delivery and performance by each Seller of this Amendment and
the RPA, as amended hereby, (i) are within such Seller’s corporate or other
organizational powers; (ii) have been duly authorized by all necessary corporate
or other organizational action; and (iii) do not contravene (A) such Seller’s
Organization Documents, (B) any law, rule or regulation applicable to the
Seller, (C) any contractual restriction binding on or affecting the Seller or
its property, or (D) any order, writ, judgment, award, injunction or decree
binding on or affecting the Seller or its property;


(d) this Amendment and the RPA are legal, valid and binding obligations of each
Seller, enforceable against the Sellers, the Seller Representative and the
Servicer, as applicable, in accordance with their terms, except as limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws relating
to the enforcement of creditors’ rights generally and general principles of
equity (regardless of whether enforcement is sought at equity or law).


Section 6. Reaffirmation; Effect of Amendment. Each Seller, the Seller
Representative and the Servicer acknowledge and reaffirm that the RPA, as hereby
amended, is hereby ratified, reaffirmed and confirmed in all respects and all
terms, conditions, and provisions of the RPA, except as amended by this
Amendment, shall remain unmodified and in full force and effect. All references
in any document or instrument to the RPA are hereby amended to refer to the RPA
as amended by this Amendment. The RPA and any and all other documents
heretofore, now or hereafter executed and delivered pursuant to


2

--------------------------------------------------------------------------------





the terms of the RPA, are hereby amended so that any reference to the RPA shall
mean a reference to the RPA amended by this Amendment.




Section 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles.


Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


Section 9. Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by fax or by email
shall be effective as delivery of a manually executed counterpart of this
Amendment.


Section 10. ENTIRETY. THIS AMENDMENT, THE RPA, AND ANY OTHER RELATED DOCUMENTS
EMBODY THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF.
THESE DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.


Section 11. Successors. This Amendment binds and inures to the benefit of the
parties hereto and their respective successors and permitted assigns.


Section 12. Severability. Each provision of this Amendment shall be severable
from every other provision hereof for the purpose of determining the legal
enforceability of any specific provision. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement.
 




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.


WOLVERINE WORLD WIDE, INC., as Seller, initial Servicer and Seller
Representative
By /s/ Michael D. Stornant            
Name: Michael D. Stornant
Title: SVP, CFO & Treasurer


HSBC BANK USA, NATIONAL ASSOCIATION, as Purchaser
By /s/ Priyamvada Singh                
Name: Priyamvada Singh
Title: Head of Product, GTRF






4

--------------------------------------------------------------------------------





ADDITIONAL SELLERS:


WOLVERINE OUTDOORS, INC.
By /s/ Michael D. Stornant            
Name: Michael D. Stornant
Title: VP & Treasurer




SAUCONY, INC.
By /s/ Michael D. Stornant            
Name: Michael D. Stornant
Title: VP & Treasurer
 


STRIDE RITE CHILDREN’S GROUP, LLC
By /s/ Michael D. Stornant            
Name: Michael D. Stornant
Title: VP & Treasurer




5